 Case 3:17-cv-01362 Document 201 Filed 03/09/20 Page 1 of 2 PageID #: 1885



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                        CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                        CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________



                                  ORDER

     In order to expedite the work of Special Master Wilkes, it

is hereby ORDERED:

          Any party who has a pending discovery motion
     should compile a hard copy of all materials related to
     that motion to include: a) the motion itself (including
     exhibits); b) any memorandum filed in support of the
     motion; c) any response filed in opposition to the
     motion (including exhibits); d) any reply (including
     exhibits); and e) any ruling from MDL 2804 which might
     bear on the issues presented. The proponent of the
     motion is responsible for transmitting these materials,
     by no later than close of business on March 10, 2020,
     directly to Special Master Wilkes via overnight
     carrier. The cover letter accompanying this submission
     should indicate whether the motion is ripe for decision
 Case 3:17-cv-01362 Document 201 Filed 03/09/20 Page 2 of 2 PageID #: 1886



     and, if not, when it should be. A copy of the
     materials submitted to Special Master Wilkes should
     also be provided to opposing counsel.

     The Clerk is directed to send copies of this Order to all

counsel of record.

     IT IS SO ORDERED this 9th day of March, 2020.

                                  ENTER:



                                 David A. Faber
                                 Senior United States District Judge




                                     2
